DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “a stylus detection system configured to determine that the stylus is used to perform the input operation,
wherein the button function stop system causes the integrated circuit to stop outputting the button press state value when the stylus detection system determines that the stylus is used to perform the input operation”.
The Prior Art discloses preventing the button press value from being output when the presence of a pen is detected.  The Prior Art does not disclose a stylus detection system configured to determine that the stylus is used to perform the input operation, wherein the button function stop system causes the integrated circuit to stop outputting the button press state value when the stylus detection system determines that the stylus is used to perform the input operation.

In regards to claims 16-17, they recite, among other features, “a button function stop system configured to cause, according to an operation state of the stylus, the integrated circuit to stop outputting a button press state value indicative of the press state detected by the button function”.
The Prior Art discloses preventing the button press value from being output when the presence of a pen is detected.  The Prior Art does not disclose a button function stop system configured to cause, according to an operation state of the stylus, the integrated circuit to stop outputting a button press state value indicative of the press state detected by the button function.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 19, 2022